ACCEPTED
                                                                              14-14-01025-CR
                                                                FOURTEENTH COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                         3/23/2015 3:17:05 PM
                                                                          CHRISTOPHER PRINE
                                                                                       CLERK

                             No. 14-14-01025-CR
                                 14-14-01026-CR
                                 14-14-01027-CR                FILED IN
                                                        14th COURT OF APPEALS
                                                           HOUSTON, TEXAS
                  In the Fourteenth Court of Appeals,   3/23/2015 3:17:05 PM
                            Houston, Texas              CHRISTOPHER A. PRINE
                                                                 Clerk




                   CARLOS GALLEGOS-PIEDRA
                           Appellant

                                     v.

                       THE STATE OF TEXAS
                             Appellee




                     Appellant’s Second Motion for

                     Extension of Time to File Brief



Respectfully Submitted by:

Joseph Kyle Verret
THE LAW OFFICE OF KYLE VERRET, PLLC
Counsel for Appellant
TBN: 240429432
11200 Broadway, Suite 2743
Pearland, Texas 77584
Phone: 281-764-7071
Fax: 281-764-7071                   Submitted:
Email: kyle@verretlaw.com           March 23, 2015
                              No. 14-14-01025-CR
                                  14-14-01026-CR
                                  14-14-01027-CR

                       In the Fourteenth Court of Appeals,
                                 Houston, Texas

                        CARLOS GALLEGOS-PIEDRA
                                Appellant

                                       v.

                            THE STATE OF TEXAS
                                  Appellee

                         Appellant’s Second Motion for

                         Extension of Time to File Brief

     Comes now, Appellant, by and through his undersigned counsel, in the

above styled cause and moves this Honorable Court to extend the time for

the filing of Appellant's Brief. Per Texas Rule of Appellate Procedure

10.5(b), Appellant provides the following:

Current Deadline for Filing: March 23, 2015

Length of Extension Sought: Thirty (30) days (to April 22, 2015)

Number of Previous Extensions Granted: One.

Basis for Extensions:

     Appellant's counsel is a solo practitioner with a busy criminal and

juvenile defense caseload, which requires regular appearances in court on

the part of counsel.
     In the thirty days since the last motion to extend time to file brief,

Appellant has completed and filed an appellant brief in appeal number

01-14-00895-CR, which is presently due to be filed with the First Court of

Appeals on March 13, 2015.

     The record in these causes is over 400 pages. Counsel needs additional

time to review the record and prepare a cogent and succinct brief.

                          PRAYER FOR RELIEF

      For the reasons set forth above, Appellant requests that this Court

grant this Appellant’s First Motion to Extend Time to File Appellant’s Brief

and extend the Deadline for Filing the Appellant’s Brief up to and including

April 22, 2015. Appellant prays all other relief to which he may be entitled.

Respectfully submitted,

/s/ Joseph Kyle Verret
Joseph Kyle Verret
THE LAW OFFICE OF KYLE VERRET, PLLC
Counsel for Appellant
TBN: 240429432
11200 Broadway, Suite 2743
Pearland, Texas 77584
Phone: 281-764-7071
Fax: 281-764-7071
Email: kyle@verretlaw.com
                             Certificate of Service

       I certify that a true and correct copy of the foregoing Appellant's

Second Motion for Extension of Time to File Brief was served on this 23rd

day of March, 2015, on the Counsel for the Appellee, David Bosserman, at

the Brazoria County Criminal District Attorney’s Office by e-service

through electronic filing.

/s/ Joseph Kyle Verret
Joseph Kyle Verret
TBN: 2402932